DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, 15-19, and 21-25 in the reply filed on 6/9/2022 is acknowledged.
Claims 26 and 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2022.

Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 12-13, 15-19, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suresh et al (US 2015/0218921) and in further view of Meyre et al (Radiation-Induced Synthesis of Gold Nanoparticles within Lamellar Phases.  Formation of Aligned Colloidal Gold by Radiolysis”, Langmuir, Vol 24. No 9 (2008) 4421-4425).
Suresh discloses a method for forming an amphiphilic nanoparticle (i.e. a Janus particle) comprising adding a hydrophobic precursor in an organic solvent to hydrophilic precursor in an aqueous phase (see [0039-0040]).  Suresh further discloses the method comprising structure directing agents (see [0023]).
Claim 1 therefore differs from Suresh where the particles are prepared in a lamellar phase system comprising a water layers, organic layers, and surfactant.
	Meyre discloses a method comprising synthesis of gold nanoparticles within a nanoreactor comprising lamellar phases consisting of stacked sheets composed of lipid (organic layers) and amphiphilic molecules (surfactants) separated from each other by water layers (see Page 4421, Abstract and Introduction).  Meyre discloses that in situ production of metal nanoparticle in lipid-based lamellar phases allows the synthesis of homodisperse, spherical nanoparticles precisely defined nanoparticle size (see Abstract and Page 4422, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing Janus particles at a water/organic interface as disclosed by Suresh where the process comprises a lamellar phase comprising surfactant, organic layer and water layers as nanoreactors as disclosed by Meyre since it improves the control of the nanoparticle size.  Since both Suresh and Meyre relate to synthesis of nanoparticles in water/organic interfaces, an artisan would have been motivated to have a reasonable expectation of success in performing Suresh’s process in a lamellar phase.
Regarding Claim 2, Suresh discloses the method where the chemical precursors comprise organometallic precursors (see [0032] and [0041-0043]).
Regarding Claim 3, Suresh discloses the method where the hydrophobic precursor is in an organic solvent to hydrophilic precursor is in an aqueous phase (see [0039-0040]).
Regarding Claim 4, Suresh discloses the method where the hydrophilic precursor comprises a water-soluble organometallic precursor and the hydrophobic precursor which is soluble in the organic solvent comprises an organometallic precursor (see [0032], [0039], and [0043]).
Regarding Claim 5, Suresh discloses a method producing amphiphilic nanoparticles (i.e. where the nanoparticles comprise a hydrophobic and a hydrophilic surface) and where the hydrophobic side is formed by adding to the reaction solution including the hydrophilic portion (i.e. in a single pot) (see [0039]).
Regarding Claim 6, Suresh discloses the method producing a hydrophilic functional group and a hydrophobic functional group on the surface (see [0038] and [0044]).
Regarding Claim 7, Suresh discloses the method forming one or more functional groups including amino and thiol groups on the surface (see [0042]).
Regarding Claim 8, Suresh discloses the method forming one more functional groups including hydroxyl, carboxyl, carbonyl, amino, thiol groups on the surface (see [0042]).
Regarding Claim 12, Suresh discloses a method for forming an amphiphilic nanoparticle (i.e. a Janus particle) comprising adding a hydrophobic precursor in an organic solvent to hydrophilic precursor in an aqueous phase (see [0039-0040]).  Suresh further discloses the method comprising structure directing agents (see [0023]).
Claim 12 therefore differs from Suresh where the particles are prepared in a lamellar phase system comprising a water layers, organic layers, and surfactant.
	Meyre discloses a method comprising synthesis of gold nanoparticles within a nanoreactor comprising lamellar phases consisting of stacked sheets composed of lipid (organic layers) and amphiphilic molecules (surfactants) separated from each other by water layers (see Page 4421, Abstract and Introduction).  Meyre discloses that in situ production of metal nanoparticle in lipid-based lamellar phases allows the synthesis of homodisperse, spherical nanoparticles precisely defined nanoparticle size (see Abstract and Page 4422, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing Janus particles at a water/organic interface as disclosed by Suresh where the process comprises a lamellar phase comprising surfactant, organic layer and water layers as nanoreactors as disclosed by Meyre since it improves the control of the nanoparticle size.
Regarding Claim 13, Meyre discloses water and organic layers that are less than 50 nm (see Page 4422, Figure 1).  Meyre further discloses a method comprising about tens of water and lipid layers (see Figure 1(d)).
Suresh and Meyre do not explicitly disclose the method comprising at least 100,000 water layers and at least 100,000 organic layers.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04.VI.B.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing Janus nanoparticles using lamellar phase nanoreactors with 100,000 water and organic layers as the mere duplication of parts to increase the scale of synthesizing the Janus particles. 

Regarding Claim 15, Suresh discloses the method producing amphiphilic nanoparticles comprising silica or metal oxides (i.e. ceramics) (see [0020]).  Suresh further discloses the method where the hydrophobic side is formed by adding to the reaction solution including the hydrophilic portion (i.e. forming the oil/water interface and Janus nanoparticles in a single vessel) (see [0039]).
Regarding Claim 16, Suresh discloses a method for forming an amphiphilic nanoparticle (i.e. a Janus particle) comprising adding a hydrophobic precursor in an organic solvent to hydrophilic precursor in an aqueous phase (see [0039-0040]).  Suresh further discloses the method comprising structure directing agents (see [0023]).
Claim 1 therefore differs from Suresh where the particles are prepared in a lamellar phase system comprising a water layers, organic layers, and surfactant.
	Meyre discloses a method comprising synthesis of gold nanoparticles within a nanoreactor comprising lamellar phases consisting of stacked sheets composed of lipid (organic layers) and amphiphilic molecules (surfactants) separated from each other by water layers (see Page 4421, Abstract and Introduction).  Meyre discloses that in situ production of metal nanoparticle in lipid-based lamellar phases allows the synthesis of homodisperse, spherical nanoparticles precisely defined nanoparticle size (see Abstract and Page 4422, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing Janus particles at a water/organic interface as disclosed by Suresh where the process comprises a lamellar phase comprising surfactant, organic layer and water layers as nanoreactors as disclosed by Meyre since it improves the control of the nanoparticle size.

Claims 1, 5-10, 12-13, 16-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (“Stepwise interfacial self-assembly of nanoparticles via specific DNA pairing”, Phys. Chem. Chem. Phys., (2007), 9, 6313-6318) and in further view of Meyre et al (Radiation-Induced Synthesis of Gold Nanoparticles within Lamellar Phases.  Formation of Aligned Colloidal Gold by Radiolysis”, Langmuir, Vol 24. No 9 (2008) 4421-4425).
Wang discloses a method comprising depositing inorganic nanoparticles and functionalized DNA bases onto the water/oil interface from the water and oil bulk phases (see Abstract).  Wang discloses the method producing nanoparticles phase-selectively modified with an SH termini or AMP on opposite sides of the Janus-face of the water/oil interface (see Page 6317-6318, Results and Discussion and Scheme 3).  Wang further discloses the method the method producing asymmetric metallic particles comprising hydrophobic Ag nanoparticles and hydrophilic CdTe nanoparticles (i.e. Janus particles) (see Page 6315, Scheme 3).
Claim 1 therefore differs from Wang where the particles are prepared in a lamellar phase system comprising a water layers, organic layers, and surfactant.
	Meyre discloses a method comprising synthesis of gold nanoparticles within a nanoreactor comprising lamellar phases consisting of stacked sheets composed of lipid (organic layers) and amphiphilic molecules (surfactants) separated from each other by water layers (see Page 4421, Abstract and Introduction).  Meyre discloses that in situ production of metal nanoparticle in lipid-based lamellar phases allows the synthesis of homodisperse, spherical nanoparticles precisely defined nanoparticle size (see Abstract and Page 4422, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing Janus particles at a water/organic interface as disclosed by Wang where the process comprises a lamellar phase comprising surfactant, organic layer and water layers as nanoreactors as disclosed by Meyre since it improves the control of the nanoparticle size.  Since both Wang and Meyre relate to synthesis of nanoparticles in water/organic interfaces, an artisan would have been motivated to have a reasonable expectation of success in performing Wang’s process in a lamellar phase.
Regarding Claim 5, Wang discloses a one-pot synthesis of the Janus particles (See Page 6314, 2.4 Interfacial self-assembly).
Regarding Claim 6, Wang discloses a method where the reaction produces a thio-terminated face and a phenyl-terminated phase (see Page 1232, Figure 1).
Regarding Claims 7-8, Wang discloses thiol-terminated functional group on the surface of the Janus particle (see Page 1232, Figure 1).
Regarding Claim 9, Wang discloses a method comprising reacting the thiol functional group to attach silver nanoparticles (see Page 6315, Scheme 3).
Regarding Claim 10, Wang discloses a method comprising reacting the thiol functional group to attach silver nanoparticles (see Page 6315, Scheme 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Wang and Meyre where the functional groups
Regarding Claim 12, Wang discloses a method comprising depositing inorganic nanoparticles and functionalized DNA bases onto the water/oil interface from the water and oil bulk phases (see Abstract).  Wang discloses the method producing nanoparticles phase-selectively modified with an SH termini or AMP on opposite sides of the Janus-face of the water/oil interface (see Page 6317-6318, Results and Discussion and Scheme 3).  Wang further discloses the method the method producing asymmetric metallic particles comprising hydrophobic Ag nanoparticles and hydrophilic CdTe nanoparticles (i.e. Janus particles) (see Page 6315, Scheme 3).
	Claim 12 therefore differs from Wang where the particles are prepared in a lamellar phase system comprising a water layers, organic layers, and surfactant instead of a micellular system.
	Meyre discloses a method comprising synthesis of gold nanoparticles within a nanoreactor comprising lamellar phases consisting of stacked sheets composed of lipid (organic layers) and amphiphilic molecules (surfactants) separated from each other by water layers (see Page 4421, Abstract and Introduction).  Meyre discloses that in situ production of metal nanoparticle in lipid-based lamellar phases allows the synthesis of homodisperse, spherical nanoparticles precisely defined nanoparticle size (see Abstract and Page 4422, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing Janus particles at a water/organic interface as disclosed by Wang where the process comprises a lamellar phase comprising surfactant, organic layer and water layers as nanoreactors as disclosed by Meyre since it improves the control of the nanoparticle size.
Regarding Claim 13, Meyre discloses water and organic layers that are less than 50 nm (see Page 4422, Figure 1).  Meyre further discloses a method comprising about tens of water and lipid layers (see Figure 1(d)).
Wang and Meyre do not explicitly disclose the method comprising at least 100,000 water layers and at least 100,000 organic layers.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04.VI.B.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing Janus nanoparticles using lamellar phase nanoreactors with 100,000 water and organic layers as the mere duplication of parts to increase the scale of synthesizing the Janus particles. 
Regarding Claim 16, Wang discloses a method comprising depositing inorganic nanoparticles and functionalized DNA bases onto the water/oil interface from the water and oil bulk phases (see Abstract).  Wang discloses the method producing nanoparticles phase-selectively modified with an SH termini or AMP on opposite sides of the Janus-face of the water/oil interface (see Page 6317-6318, Results and Discussion and Scheme 3).  Wang further discloses the method the method producing asymmetric metallic particles comprising hydrophobic Ag nanoparticles and hydrophilic CdTe nanoparticles (i.e. Janus particles) (see Page 6315, Scheme 3).
	Claim 16 therefore differs from Wang where the particles are prepared in a lamellar phase system comprising a water layers, organic layers, and surfactant instead of a micellular system.
Meyre discloses a method comprising synthesis of gold nanoparticles within a nanoreactor comprising lamellar phases consisting of stacked sheets composed of lipid (organic layers) and amphiphilic molecules (surfactants) separated from each other by water layers (see Page 4421, Abstract and Introduction).  Meyre discloses that in situ production of metal nanoparticle in lipid-based lamellar phases allows the synthesis of homodisperse, spherical nanoparticles precisely defined nanoparticle size (see Abstract and Page 4422, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing Janus particles at a water/organic interface as disclosed by Wang where the process comprises a lamellar phase comprising surfactant, organic layer and water layers as nanoreactors as disclosed by Meyre since it improves the control of the nanoparticle size.
Regarding Claims 17-18, Wang discloses nanoparticles where the hydrophobic portion resides in the organic layers and the hydrophilic portion resides in the water layers and the organic layer is adjacent to the water layer (see Scheme 3).
Regarding Claim 21, Wang discloses a method where an ionic functional group is on the hydrophilic side of the Janus particle (see Scheme 3).
Regarding Claim 22, Wang discloses a method where CdTe nanoparticles are attached to the functional group on the hydrophilic side (see Scheme 3).
Regarding Claim 23, Wang discloses a method where an ionic functional group is on the hydrophilic side of the Janus nanoparticle (see Scheme 3).
Regarding Claim 24, Wang discloses a method where a thiol-terminated functional group on the surface of the Janus particle (see Page 1232, Figure 1).
Regarding Claim 25, Wang discloses a method where Ag nanoparticles are attached to the functional group on the hydrophilic side (see Scheme 3).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record including Suresh and Wang cited above do not teach or suggest a method comprising all of the cumulative limitations of Claim 11.  Specifically, neither Suresh or Wang disclose a method for synthesis of Janus nanoparticles comprising reacting a molecular functional group of a molecule with a surface functional group in the presence of 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride (EDC), succinimidyl ester (NHS), succinimidyliodoacetate (SIA), N-succinimidyl 3-(2-pyridyldithio) propionate (SPDP), succinic anhydride, or thionyl chloride (SOCl2) to attach the molecule to the surface of a Janus nanoparticle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/14/2022